El Juez Asociado Se. Wolp,
emitió la opinión del tribunal.
La presente es una apelación contra una resolución apro-bando un memorándum de costas. Las objeciones que por *260escrito se hicieron al memorándum solamente lo impugnaron por el fundamento de ser excesivo, pero la exposición del caso muestra que el apelante negó el derecho del peticionario en un procedimiento de quo warranto a obtener honorarios de abogado y la cuestión puede considerarse que es juris-diccional. El apelante tuvo derecho al alegar que la Ley de Quo Warranto considerada en sí sólo concedía honorarios de abogado a un demandado en favor de.quien se dicte sen-tencia. Sin embargo, en abril 12, 1917, la Legislatura en-mendó el artículo 327 del Código de Enjuiciamiento Civil de modo que quedara redactado como sigue:
“Sección 327. — Las partes en acciones o procedimientos, inclu-yendo El Pueblo de Puerto Rico, tendrán derecho a las costas y desembolsos, sujeto a las reglas que más adelante se prescriben.
“En todos los casos en que se hayan concedido a una parte las costas en una acción o procedimiento en la corte de distrito, dicha parte, a discreción de la corte de distrito, tendrá derecho a recibir de la parte vencida, una cantidad que represente el valor de los ser-vicios de su abogado o una parte de dicha cantidad; Disponiéndose, que nada de lo contenido en esta Sección, se entenderá que concede honorarios de abogado para ser incluidos en las costas que se im-pusieren a un demandado que no hubiere radicado su comparecencia en una acción o procedimiento; Y disponiéndose, además, que los honorarios y costas serán concedidos a discreción del juez que tenga conocimiento de la acción o procedimiento, teniendo en cuenta tam-bién el grado de culpa de la parte, si la hubiere, contra quien se dictare sentencia. ’ ’
Nos sentimos obligados a declarar que esta era una ley de aplicación general y que la intención de la Legislatura fué incluir todos los casos en los cuales no aparecía clara-mente una intención diferente. No encontramos tal inten-ción diferente en la legislación de la Isla. Llegamos a una conclusión semejante en el caso de Candal v. Vargas, 29 D. P. R. 648. El apelante, sin embargo, insiste en que los hono-rarios concedidos eran excesivos y nos cita el caso de Ber-*261trán v. Carrasquillo, 29 D. P. R. 559. Generalmente para revisar la discreción de la corte inferior al conceder hono-rarios de ahogado debemos estar en condiciones de ver qne claramente se ha abnsado de la discreción. En el caso de Lassalle v. Hilla, 29 D. P. R. 503, resolvimos qne este tri-. bnnal no intervendría con la discreción de la corte al ne-garse a conceder honorarios de ahogado, a menos qne tu-viéramos la prueba ante nos. Cuando en cambio los autos revelan que los honorarios son excesivos, sea cual fuere la naturaleza de la prueba, no tenemos necesidad de tener que estar precisamente en la misma situación en que estaba la corte inferior. En el caso de Carrasquillo, supra, si bien la prueba no fué transcrita estábamos en condiciones de poder ver claramente que un solo día de juicio con otras comparecencias no justificaba una concesión de $1,000. En el presente caso el apelante ha traído una exposición del caso de donde aparecen numerosas comparecencias del abogado del peticionario, pero sin traer toda la prueba. Esta, sin embargo, fué sencilla por su naturaleza como lo muestran las alegaciones. Considerado todo el caso estamos conven-cidos que si bien el trabajo del peticionario fué arduo por razón de la naturaleza de la cuestión legal envuelta y de las varias mociones del apelante, sin embargo que $1,500 por honorarios de abogado haría pensar en una cantidad de tra-bajo mucho mayor a la. realizada en este caso.
. La suma concedida debe rebajarse a $1,000, y modificada así la resolución apelada deberá confirmarse.

Confirmada la resolución apelada pero modifi-cándola en el sentido de rebajar a mil dóla-res los honorarios de ahogado.

Jueces concurrentes: Sres. Presidente del Toro,- y Aso-ciados Aldrey y Hutchison.